Case 1:19-Cv-00051 Document 1-1 Filed 01/09/19 Page 1 of 2
CIVlL COVER SHEET

JS44 (Re\'. 6/17 DC)

 

I. (a) PLAINTII"FS

JOHN DOE 2

(b) COUNTY OI-` R.ESIDENCE OI" FIRS'I` LIS'I'ED PLAIN'I'I]-'F 88888
(cxccrr IN U.s. PLAMIFF cAscs)

(c) A'I'I"ORNEYS (FIRM NAM]£, ADDRESS, AND 'I'ELFJHONE NUMBER)
Cathy A. Harris, Michael J. Kator, Danie| C|ark
KATOR, PARKS, WE|SER & HARR|S, PLLC
1200 18th St., N.W. Suite 1000
Washington, D.C. 20036
(202) 898-4800

JANE DOE 1, JANE DOE 2, JANE DOE 3, JOHN DOE 1,

DEFENDANTS

Dona|d J. Trump, President; E|aine Chao, Sec'y of Transp.;
Matthew Whitaker, Acting Attorney General; Sonny Perdue,
Sec'y of Agricu|ture; Kirstjen Nielsen, Sec'y of Home|and
Security, in their official capacities; United States of America

coUNTY oF RESIDENCE oF FmST ust DEFENDANT 1 1 001

(I`N U.S. PLAIN'I'I}'I" CASES ONLY)
Ncm=. mumcoNDnmAnoNcAs£s,usEmecAnoNo¥mEmAcroFLANnmvoLvED

 

ATroRNEYs ar KNowN)

 

 

 

II. BASIS OF JURISDICTION III. CITIZENSHIP OF PRINCIPAL PARTIES (PIACE AN x IN ON'E BOX FOR
(PLACE AN X IN ONE BOX ONLY) PlAIN'I'IFF AND ONE BOX FOR DEFEN'DAN'D I"OR DI\'ERSI'IY CASES ONLY!
_ P`I'l" DF[ PTI" Dl'_l'
0 l U_S_ Govemment 0 3 Federal Questton 0
13de (U-S~ G°V€mm€m N°' a Pmy) Citizen of this State 0 l 0 1 lncorporated or Principal Place 4 0 4
of Business in This State
® 2 U'S' G°vmem 0 4 Diveirsity _ . . Cidzen °fAn°the' Suite 0 2 0 2 lncorporated and Pr'mcipal Place 0 5 O 5
Defendant (Indxcate szenshlp of . .
Pam.es in item ]ID g _ v of Busmess m Another State
Clnzen or Subject ofa 0 3 0 3
Foreig;n Country Foreigl Nation O 6 O 6

 

IV. CASE ASSIGNN[ENT AND NATURE OF SUIT

(Place an X in one categorv, A-N, that best represents vour Cause of Action and one in a corresponding Natul'e of Suit)

 

0 A. Aniiirust 0 B. Personal Injury/

Malpractice

m 310 Airplane

E 315 Aitplnno Prodntt Linhiiity

E 320 Assault, Libel & Slander

E| 330 Fodornl Entployors Liohility

El 340 Mntino

E 345 Morint Prodnot Liahiiity

E 350 l\'fotor Vehicle

E 355 R'Iotor Vebicle Praduct I.iability

m 360 Other Personal Injury

m 362 Moditol Mnlproctito

E| 365 Prodntt Linhiiity

E 367 Healtb Care/Pbarmaceutical
Personal Injury Product Liability

m 368 Asbestos Prodnct l.iability

|:| 410 Antitrnst

 

 

0 C. Administralive Agem’y
Review

m 151 l\{edicare Act

Social Securitv
861 HIA (1395ft)
|:] 862 Blotk Lnng (923)
|:| 863 DIWc/anv (405(g))
E 864 ssID title xw

|:] 865 Rsl (405(g))
Other Statntes

891 Agricultural Acts
m 893 En\ironmental Matters
|:] 890 other stntntoq- Aotions (If
Admim`strative Agency is
ln\’ol\’ed)

0 D. TempormyRestmining
Order/Preliminary
Injunciion

Any nature of suit from any category
may be selected for this category of
case assignment

*(If Antitrust, then A go\’erns)"'

 

@ E. Geneml Civil (Ulher) OR

O F. Pro Se Genem[ Civil

 

 

 

Real Pro ertv Bankrn tc ‘ I"ederal 'l`ax Suits
mm condemnation EH2LA;W\ 27 L'sc 158 m 870 ram (Us plaintiff or
m 220 Foreclosure m 423 W'itbdrawal 28 USC 157 defendant)
E 230 Rent, Lease & Ejectment m 871 IRS-Tbird Party 26 USC
l:l 240 Totts to Lnnd Pn'soner Petitions 7609
|:| 245 Tott Prodn¢t Liohility 535 D€="h Pen=lf.v F f _m /P m

t or e1 re ena '
l:l 290 Au other Rool Proporfy :| ;;3 ;fi:‘:ld;;:;& O"'" _|:] 625 Dmg Relmd Seizm of
Personal Prugertv m 555 Prison Conditions Pmpem' 21 USC 881
E|370 other Frnnd m 560 ciiil nominee _ conditions ij 690 O*her
E371 Trutb in Lending of Confmement
E380 Otber Personal Property M _

Dmmlge lam er . - ms m 375 False Clalms §ct
E| 385 Pmpmy Damage 820 Cop_vtights m 376 Qm Tam (31 LSC
Product liability m 830 Patent 3729(3)) _
` l: 835 Patent _ Abbrt-tiototi Non~ |:l 400 Sfa“‘ R*=vv°m°nmev*
Drug Application m 430 Banks & Banking
m 840 Trademark E 450 Commerce/ICC
Rates/etc.
E 460 Deportation

 

 

m 462 Naturalization
Application

m 465 Other Immigration
Actions

E 470 Racketeer lnflnenced
& Corrupt Organization

m 480 Consumer Credit

m 490 Cable/Satellite TV

|:| 850 securities/commodity
Excbange

|:| 896 Arhitration

m 899 Administrative Procednre
Act/Review or Appeal of
Agency Decision

|:| 950 Constitntionality or state
Statutes

§ 890 Other Statntory Actions
(if not administrative agency
review or Pl'i\’ac_y' Act)

 

 

 

Case 1:19-Cv-00051 Document 1-1 Filed 01/09/19 Page 2 of 2

 

 

 

 

 

 

0 G. Habeas Colpus/ 0 H. Employmeni 0 I. FOIA/Priwuy Act O J. Studem Loan
2255 Discrimination
E 530 Habeas Cm.pus _ General n 442 Ci\'il Rights ~ Employment m 895 Fl'¢‘€d°m of Illf°¥'mati°ll Af\' m 152 Recovery of Defaulted
m 510 Mmi°o/vaute Semence (criteria: race, gender/sex, m 890 Othel` Stal'“wr." Al‘|`i°n$ Student Loan
m 463 Habeas Corpus _ Alien national origin, (if pn"'a€)’ Ad) (exclurling veterans)
Detainee discrimination, disability, age,
religion, retaliation)
*(Il' pro se, select this deck)* *(H Pl`° S€‘r glen this ¢`l“`k)ii
0 K. Labor/ERISA 0 L. Other Civil Rights 0 M. Conlract O N. Three-Judge
(non-employment) (non-employment) C ourt

m 110 lnsurance
m 710 Fair l.abor Standards Act m 441 \"oting (if not Voting Riglits m 120 lum-joe m 441 Ci`_il Rights _ Vo‘_ing
m 720 Lal)or/l\'lgmt. Relatiulls Act) m 130 ){i]]er Ac¢ (if voting Rights Ad)
m 740 Labor Railway Act m 443 Housing/Accommodations m 140 Nego¢iab]e lostmment
E| 751 Fannily and Modiral |: 440 other ciiil Rights |: 150 germany of overpayment

Leave Act m 445 Americans w/Disabilities - & Enfnrcemem of
m 790 Other Labor litigation l:`.mployment Judgmen¢
m 791 Empl. Ret. Inc. Security Act m 446 Americans w/Disahilities - m 153 Rem‘.~er_v of O\-erpaymem
Olh" of Veteran’s Benefits
|: 448 Edu¢arion |: 160 stockholders snits

m 190 Other Contracts

n 195 Contract Product Liability

m 196 Franchise
V. ORIGIN
@ 1 original O 2 Rontovoti 0 3 Rontandod 0 4 Roinstatoti O 5 Transforrod 0 6 Mniti_tiistrirt O 7 Appaal to 0 s Mnitiaistriot

Proceeding from State from Appellate or Reopened from another Litigation District Judge Litigation -
Court Court district (specify) from Mag. Direct File

Judge

 

VI. CAUSE 01= ACTION (cm: ruiz U.s. civIL sTATUT£ LNDER wmcH YoU ARi~: FILING nn WRrTi: A BRIEF sTATEMENT or cAL'sr:.)
Dec|aratory, injunctive relief: US Const., Arts. 1, 2, & Amends. 5,13; 28 USC 2201,2202; 29 USC 201; 31 USC 1341 ,1342.

 

 

 

VII. REQUESTED IN CHF-CK §F THIS IS A CLASS DEMAND s Check ¥ES only if demanded in complaint
coMPLAINT Am°l` UNDERF R C P 23 JURY DEMAND= YES :I NO
VIII. RELATED CASE(S) (S€e insuucu1010 YES | z | NO lfyes, please complete related case form
lF ANY |:|
(' ,
DATE; January 9, 2019 siGNArUR£ or ATroRNi:Y or Ri~:coRD \ "' / -\

 

 

 

 

 

INSTRUCTIONS FOR COI\'[PLETING CIVII. COVER SI'IEET JS-44
Authority for Civil Cover Sheet

The JS-44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and services of pleadings or other papers as required
by law, except as provided by local rules of court_ This form approved by the Jud.icial Conference of the United States in September 1974, is required for the use of the
Cler‘k of Court for the purpose of initiating the civil docket sheet Consequently, a civil cover sheet is submitted to the Clerk of Court for each civil complaint filed.
Listed below are tips for completing the civil cover sheet_ These tips coincide with the Roman Nu.merals on the cover sheet_

I. COU'N'I'Y OF RESIDB\ICE OF l"lRST LISTED PLAlNTlFF/DEFENDANT (b) County of residence: Use llOOl to indicate plaintiH` if resident
of Washington, DC, 88888 if plaintiff is resident of United States but not Washington, DC, and 99999 if plaintiff is outside the United States.

III. CI'I'IZENSHIP OF PRlNClPAL PARTIES: 'I`his section is completed only if diversity of citizenship was selected as the Basis of Jurisdiction
under Section IIv

IV. CASE ASSIGNMEN'I` AND NATURE OF SU'[T: 'I`he assignment of a judge to your case will depend on the category you select that best

represents the M cause of action foimd in your complaint You may select only U category_ You must also select g corresponding
nature of suit found under the category of the case.

VI. CAUSE OF ACT[ON: Cite the U.S. Civil Statute under which you are filing and write a brief statement of the primary cause.

Vm. R.ELATED CASE(S), ll: ANY: Ifyou indicated that there is a related case, you must complete a related case form., which may be obtained ii'om
the Clerk`s Ofl:'ice_

Because of the need for accurate and complete informatiocg you should ensure the accuracy of the information provided prior to signing the form

